Citation Nr: 1220075	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  11-20 647	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right hand disability, to include as secondary to ionizing radiation.

2.  Entitlement to service connection for a bilateral hand disability, to include as secondary to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954.

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for a right hand disability as new and material evidence had not been submitted and denied entitlement to service connection for a left hand disability.  

In May 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2011).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In a May 2008 statement, the Veteran raised the issues of entitlement to service connection for kidney, colon, and bilateral eye disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a bilateral hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied the Veteran's claim for service connection for a right hand disability as there was no evidence that the disability had its onset in service or was otherwise related to a disease or injury in service.

2.  Evidence received since the September 2005 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's September 2005 rating decision that denied the claim for service connection for a right hand disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.1103 (2011).

2.  The evidence received since the September 2005 decision is new and material and sufficient to reopen the claim for service connection for a right hand disability. 38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in reopening the claim for service connection for a right hand disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for a right hand disability in September 2005 as there was no evidence that the disability had its onset in service or was otherwise related to a disease or injury in service.  The Veteran was notified of the RO's decision, did not appeal, and did not submit new and material evidence within a year of the decision.  Thus, the decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.

Pertinent new evidence received since the September 2005 denial includes a January 2010 VA primary care treatment note which reveals that the Veteran was diagnosed as having "right hand pain- after suffering blast injury."  

In light of the Veteran's reports that his right hand problems are related to radiation exposure from nuclear bomb explosions in service (i.e. a "blast injury"), the newly submitted medical evidence pertains to an element of the claim that was previously found to be lacking, namely a link between the current right hand problems and service.  Further, the evidence raises a reasonable possibility of substantiating the claim in light of the statement that the right hand pain resulted from a blast injury and the Veteran's reports of exposure to nuclear bomb explosions in service.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Thus, as the additional evidence shows that the Veteran's right hand problems may be related to an in-service injury, the evidence is new and material and the Veteran's claim is reopened.


ORDER

As new and material evidence has been received, the claim for service connection for a right hand disability is reopened, and the appeal is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79.  The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

The Veteran has reported that he experiences symptoms of a right hand disability, such as pain, which he contends are due to exposure to ionizing radiation in service during participation in atmospheric nuclear testing that was being conducted at Eniwetok Atoll and Bikini Atoll as part of Operation Castle between 1953 and 1954.  The most recent clinical evidence of a possible right hand disability is a June 2010 psychiatric examination report from Post Traumatic Stress Center, LLC which indicates a diagnosis of right hand bone deterioration.  Furthermore, the January 2010 VA primary care treatment note reveals that the Veteran was diagnosed as having "right hand pain- after suffering blast injury."  

Thus, there is competent evidence of a current right hand disability and potential exposure to ionizing radiation in service and clinical evidence that the Veteran's right hand symptoms may be related to atmospheric nuclear testing (i.e. a "blast injury) in service.  VA's duty to obtain an examination as to the nature and etiology of any current right hand disability is, therefore, triggered.  Such an examination is needed to determine whether the Veteran has a current right hand disability and to obtain a medical opinion as to the etiology of any such disability.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran has reported that he underwent a hand operation in August 1997 which was performed by Dr. Kelly at Hartford Orthopedics.  In August 2005, the AOJ contacted Dr. Kelly and requested all records of the Veteran's treatment.  In response, Dr. Kelly only submitted a report of a follow up examination dated in February 2005.  There is no indication that any further efforts were taken to obtain additional treatment records from Dr. Kelly.  Thus, a remand is also necessary to attempt to obtain any additional relevant records from this treatment provider.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a bilateral hand disability from Dr. Kelly, especially the 1997 hand surgery.  All efforts to obtain these records must be documented.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current hand disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hand disability (any hand disability diagnosed since March 2010) had its onset in service or in the year immediately following service, is related to exposure to ionizing radiation in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's reports of his duties in service and exposure to ionizing radiation in service.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for hand problems or objective evidence of exposure to ionizing radiation in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his duties in service, potential exposure to ionizing radiation, and his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If, and only if, there is evidence that the Veteran has been diagnosed as having a current hand disability that is included among the radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), the AOJ should undertake the development set forth in 38 C.F.R. § 3.311.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


